Citation Nr: 1526955	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2010, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In February 2011, February 2012, November 2013, and July 2014, the Board remanded the claim for further development of the evidence.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), anxiety disorder and alcohol abuse as secondary to PTSD, nausea as secondary to tinnitus, and nerve deafness as secondary to bilateral hearing loss; to a total disability rating based on individual unemployability (TDIU); to an increased evaluation for tinnitus; and to a temporary total rating for a period of hospitalization for PTSD and substance abuse in May 2011 have been raised by the Veteran in January 2011 and April 2015 correspondence.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Veteran submitted correspondence indicating that his bilateral hearing loss had gotten worse.  In May 2015, the AOJ requested that a VA audiological examination be scheduled.  There is no indication in the claims file whether this examination took place, and no VA examination report has been associated with the claims file.  The Board therefore remands this issue in order to obtain all relevant VA treatment records, including the most recent VA audiological examination, with the claims file prior to any further adjudication.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. All pertinent treatment records not yet obtained, including VA treatment records from the VA New Jersey Health Care System and its affiliated facility, the Hamilton Community Based Outpatient Clinic, since September 2010, and from the Coatesville VA Medical Center since August 2010, should be obtained and associated with the claims file.

The AOJ must obtain and associate with the claims file the VA audiological examination held in conjunction with the May 2015 examination request.  If this examination was not held, documentation indicating why no examination was held must be obtained and associated with the claims file.

2. Thereafter, the AOJ should readjudicate the remanded issue.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







